COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Joseph Michael Nevedomsky v. The State of Texas

Appellate case number:    01-12-00105-CR

Trial court case number: 1747280

Trial court:              County Criminal Court at Law No. 10 of Harris County

Date motion filed:        March 6, 2013

Party filing motion:      Joseph Michael Nevedomsky

       It is ordered that the motion for reconsideration en banc is     DENIED   GRANTED.


Judge’s signature: /s/ Rebeca Huddle
                        Acting Individually      Acting for the Court

Panel consists of: Chief Justice Radack, Justices Jennings, Keyes, Higley, Bland, Sharp,
Massengale, Brown, and Huddle


Date: April 18, 2013